Citation Nr: 0941992	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1. By a September 1999 rating decision, the RO denied a claim 
of service connection for a low back disability.

2. Evidence received since the September 1999 decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection and it raises a reasonable 
possibility of substantiating the underlying claim.


CONCLUSION OF LAW

1.  A September 1999 rating decision, which denied the 
Veteran's claim of service connection for a low back 
disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a March 2007 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate the underlying claim of service 
connection.  By the March 2007 letter, the RO provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The March 2007 
notice letter notified the Veteran that his claim of service 
connection for a low back disability was previously denied by 
a September 1999 decision.  The definition of new and 
material evidence was provided.  The Veteran was told that 
new and material evidence was needed to reopen the previously 
denied claim and that the new evidence had to pertain to the 
reason the claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that the March 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Montevideo VA Outpatient Center (OPC), Affiliate Medical 
Center, a Dr. A., and a Dr. W. as treatment providers.  
Available records from those treatment providers were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Although a VA examination was not provided in connection with 
the Veteran's claim, the duty to provide an examination does 
not apply to a claim to reopen a finally adjudicated claim 
without the submission or receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii).  



II.  New and Material Evidence

In a July 1998 statement, the Veteran contends that his low 
back disability is related to his period of active military 
service.  Specifically, he attributes his claimed disability 
to a 1965 incident in which, while stationed aboard the USS 
Higbee, the Veteran fell off a ladder in the engine room of 
the ship.  Thus, the Veteran contends that service connection 
is warranted for a low back disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In July 1998, the Veteran filed a claim for service 
connection for a low back disability.  That claim was denied 
in January 1999 by the RO and the Veteran was notified in 
February 1999.  The Veteran submitted additional information 
and the claim was again denied in a September 1999 rating 
decision by the RO and the Veteran was notified later that 
month.  The Veteran did not appeal the last final denial; 
thus, the decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

Even though the RO reopened and re-adjudicated the underlying 
claim in the June 2007 statement of the case, the Board must 
first determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate the 
issue going to the merits.  The issue of reopening a claim 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the September 1999 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the September 1999 
decision included:  the Veteran's STRs and personnel records; 
medical treatment records from Affiliate Medical Center dated 
from March 1972 to October 1982; a letter from a Dr. A. dated 
in April 1999; and statements from the Veteran and his 
representative.

In denying the claim in September 1999, the RO found that the 
evidence of record did not show an in-service injury or 
disease.  Consequently, in order for the claim to be 
reopened, new and material evidence must be received that 
pertains to the in-service injury or disease element of a 
service connection claim.

New evidence added to the record since the September 1999 
decision includes:  medical treatment records from the 
Montevideo OPC dated from April 2004 to March 2007; a 
statement from a Navy comrade of the Veteran dated in March 
2006; a letter from a Dr. W. dated in May 2006.

A review of the new evidence reveals that the statement from 
the Veteran's Navy comrade corroborates the Veteran's 
contentions regarding falling from a ladder while aboard the 
USS Higbee in 1965.

The Board finds that the statement from the Veteran's Navy 
comrade constitutes new and material evidence in connection 
with the Veteran's claim of service connection.  It is new 
because the evidence was not previously before VA decision 
makers.  It is also material because it is supporting 
evidence of the in-service injury or disease element of a 
service connection claim-the absence of which was the reason 
the claim was denied in the September 1999 decision.  Thus, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
service connection for a low back disability is reopened with 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board will address the 
Veteran's underlying claim of service connection for a low 
back disability in the remand section below.




ORDER

The Veteran's claim of service connection for a low back 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has received treatment for 
chronic low back pain.  An April 1999 letter from a Dr. A. 
indicates that he first treated the Veteran in 1967 with 
symptoms of a low back injury and that the condition was 
already a chronic condition by the time he saw the Veteran.  
However, the letter from Dr. A. does not include a diagnosis 
of the Veteran's current low back disability-Dr. A. was 
retired at the time of writing the letter and indicated that 
he had not treated the Veteran for some time.

In February 1977, the Veteran sought treatment for low back 
pain at the Affiliated Medical Center.  Treatment records 
indicate that the Veteran reported his back pain had existed 
for one or one-and-a-half years prior.  The Veteran was 
diagnosed with a low back strain and prescribed physical 
therapy.  In addition, April 2004 and March 2007 treatment 
records from the Montevideo OPC indicate that the Veteran 
experiences chronic low back pain, but no diagnosis was made.

The Board notes that the Veteran is competent to report 
symptoms such as pain.  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  However, as a lay person, without the 
appropriate medical training or expertise, the Veteran is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

(The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (2009).  Mere pain alone, without a diagnosed or 
identifiable underlying malady or condition does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).)

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to determine a current diagnosis of the 
Veteran's claimed low back symptoms.  The Board will, 
therefore, remand the case to schedule the Veteran for a VA 
examination to obtain a medical opinion that indicates a 
diagnosis of the Veteran's claimed low back symptoms and the 
medical probability that any diagnosed disability is 
attributable to military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records pertinent to low back treatment 
from the Montevideo OPC prepared since 
March 2007, and any other medical 
facility identified by the Veteran, and 
associate the records with the claims 
folder.  Assist the Veteran in obtaining 
any identified records.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a low back 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability, including any 
relationship with the claimed 1965 in-
service injury.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that any diagnosed 
disability is related to the Veteran's 
period of active military service.  The 
bases for the opinion(s) provided should 
be explained in detail. 

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a low back disability.  If 
any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



______________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


